Citation Nr: 1733439	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-00 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for respiratory and gastrointestinal symptoms as a result of Gulf War service.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May to September 1993 and from October 2003 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2016, the Veteran and his wife presented testimony in support of the Veteran's claims during a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for dermatitis and for undiagnosed illness manifesting as chronic diarrhea and sinus drainage and aggravation.


FINDINGS OF FACT

1.  The Veteran has had dermatitis since active duty service.

2.  The Veteran has chronic diarrhea and sinus drainage and aggravation that are not attributed to a known diagnosis.






CONCLUSIONS OF LAW

1.  The criteria are met for service connection for dermatitis.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria are met for service connection for undiagnosed illness manifesting as chronic diarrhea and sinus drainage and aggravation.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

Skin

The Veteran asserts that he contracted a rash while in Iraq, which he has had since that time.  He said that he has been prescribed steroid cream for it, which has not been of any benefit.  

His STRs do not contain any complaints regarding his skin.  He reported during his personal hearing that he did not seek treatment until after separation from service.  Indeed, at the July 2010 Gulf War Registry examination, he reported having a rash that he attributed to service.  In August 2014, his doctor diagnosed eczematous dermatitis, and it was noted that his service in the desert may have made his skin more sensitive to dryness.

The December 2014 VA examiner diagnosed dermatitis and urticaria, but opined against a relationship because there was no documentation that supported a relationship to service.  This is not an adequate basis, on its own, to deny service connection.  

As mentioned, the Veteran has provided testimony that his rash now is the same rash he had while in service.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is reporting the symptoms of his contemporaneous diagnosis that have been the same since service.  Aside from a lack of documentation of this, there is nothing in the record to suggest this is not the case.  Indeed, his VA treating physician indicated that the desert environment likely had a negative impact on his skin.

Accordingly, the Board finds that service connection for dermatitis is warranted.  

Gulf War Illness

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).

The Veteran asserts that he has signs and symptoms of an undiagnosed illness, manifesting as chronic diarrhea and sinus aggravation and drainage.  He reported during his hearing that these symptoms started while in Iraq, and have continued to the present day.  To his knowledge, he does not have any diagnoses that have been attributed as the cause of these symptoms.

His STRs contain a Post-Deployment Health Assessment from January 2005.  He indicated that he had a chronic itch in his throat and cough, and diarrhea, while on deployment.

VA treatment records show the Veteran had a normal colonoscopy in November 2009.  He reported his symptoms-sinus trouble and diarrhea-during a Gulf War Registry examination in July 2010.  At that time, he was not diagnosed with anything, and he was not referred for any consultations.

The Veteran is competent to report his symptoms.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Although these symptoms are not frequently mentioned in his treatment records, the Board finds his reports are credible.  Lay evidence may be sufficient to support service connection under Section 3.317.  Here, the Veteran has complained of symptoms that have not been attributed to any known diagnosis since his return from Iraq.  Accordingly, service connection for undiagnosed illness manifesting as chronic diarrhea and sinus drainage and aggravation is granted.









ORDER

Service connection is granted for dermatitis.

Service connection is granted for undiagnosed illness manifesting as chronic diarrhea and sinus drainage and aggravation.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


